Luke, J.
"This court has repeatedly ruled that in the absence of legal error, it has no jurisdiction to interfere with a verdict supported by some evidence, although the verdict was against the preponderance of the evidence. The decisions cited to the contrary, applicable to the Supreme Court, were rendered prior to the constitutional amendment restricting the jurisdiction of that court and this court to the decision of errors of law and equity, and are not now in point.” Wilson v. Barnard, 10 Ga. App. 98 (8) (72 S. E. 943). In conformity to the foregoing and numerous other decisions of the courts of this State to the same effect, the trial court in this case committed no error in overruling defendant’s motion for a new trial, based upon the general grounds, the verdict of the jury having determined the issues of fact in favor of the plaintiff upon his own evidence, though flatly contradicted by the evidence of the defendant’s witnesses, and there being no error of law assigned.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., eoneur.